Roberds, J.
Dissenting:
I concur in the result reached in the dissenting opinion by Judge Gillespie. However, I desire to emphasize that, as I understand the cases mainly relied upon in the con*460trolling opinion, it was the intent and purpose in all of them to erect upon the dedicated land some building or structure, thereby converting the property to a use not authorized in the dedication. In the case at bar, it is not the intention to erect any structure, or trespass in any manner, upon the park land. At the time of the trial and theretofore a strip of the park land was being used as a paved street. It is now proposed to abandon that street, remove the surfacing material, and sod and plant the strip to grass, in other words, turn the strip back into a park. The municipality had the right to open the street in the first place. To abandon the strip as part of the street and beautify it could not well involve a valid objection. The City had the right to purchase land across the street from the park property and erect a building thereon. The effect upon the number of children who will play in the park is a purely incidental result from acts which the municipality had the right to do. The children are a part of the public and have as much right to use it as do adults. Whether use by the children will result in less use by adults is purely guesswork. Perhaps most parks are used more by children than by adults. The school children are going to play on the park grounds whether there is a street between the school, and park properties or not. The only question here is the right of the municipality to close the street. Boiled down, the objection to closing the street is that this will increase the play of the children in the park — a pure conjecture. But, even if so, this is not a valid objection to the right of the City to close the street. Courts cannot apportion the use of the park. Protestants do not even own property abutting on the street proposed to be closed nor are they vested with any special interest in the park property
Kyle, J., concurs in this dissent.